Citation Nr: 0913736	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-21 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for service connection for terato-carcinoma 
of the right testicle with metastasis to the right femoral 
lymph nodes.

2. Entitlement to service connection for lymphedema of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1956 to May 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, declined to reopen the Veteran's claim for service 
connection for terato-carcinoma of the right testicle with 
metastasis to the right femoral lymph nodes, and denied 
service connection for lymphedema of the right leg.

In May 2007, the Board remanded to the RO the claims on 
appeal for compliance with the Veterans Claims Assistance Act 
(VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). Subsequently that month, the RO via the Appeals 
Management Center (AMC) in Washington, D.C. attempted to 
complete the requested action. It continued the denial of the 
Veteran's claims (as reflected in the October 2007 
supplemental statement of the case (SSOC)) and returned the 
matters to the Board for further appellate consideration. 

In April 2008, the Board again remanded the claims to the RO 
for compliance with VCAA notice as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and Wilson v. Mansfield, 506 
F.3d 1055, 1062 (Fed. Cir. 2007) and a VA examination. The 
RO/AMC sent the Veteran a May 2008 VCAA notice letter and 
obtained a November 2008 VA medical opinion. In a December 
2008 SSOC, it continued the denial of the new and material 
evidence claim and deferred a decision on the service 
connection claim pending a final outcome of the new and 
material evidence claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

These issues are remanded for compliance with the 
instructions contained in the April 2008 Board remand. It has 
been held that compliance by the Board or the RO is neither 
optional, nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the issue of whether new and material evidence has 
been received to reopen a service connection claim for 
terato-carcinoma of the right testicle with metastasis to the 
right femoral lymph nodes, the Veteran was not notified that 
he could submit evidence showing his disability preexisted 
service and was aggravated during service as ordered by the 
Board in the April 2008 remand. The May 2008 notice letter 
only advised the Veteran that he could submit evidence that 
his disability did not pre-exist service. The AMC/RO must 
send the Veteran an additional notice letter informing him 
that he can submit information and evidence showing his 
disability preexisted service and was aggravated during 
service to substantiate his claim. This action is necessary 
to comply with the Board's April 2008 remand instructions. 
Wilson, supra. (VCAA notice must be tailored to specific 
nature of the Veteran's claim); Stegall, supra. 

Regarding the issue of service connection for lymphedema of 
the right leg, the Board ordered a VA examination addressing 
in part whether right leg lymphedema could be considered an 
aggravation of right testicular cancer. The VA examination 
report, dated November 2008, did not address whether the 
right leg lymphedema could be considered an aggravation of 
the pre-existing right testicular cancer. The Board remands 
the issue of service connection for lymphedema for a VA 
medical opinion to determine whether right leg lymphedema is 
an aggravation of right testicular cancer to comply the 
Board's April 2008 remand instructions. Stegall, supra. 




Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will send the Veteran a 
notice letter informing him that he may 
submit information and evidence showing 
that his right testicular cancer 
preexisted active service and it was 
aggravated during active service.

2. The AMC/RO will obtain a medical 
opinion on whether lymphedema of the right 
leg is more likely an aggravation of the 
preexisting right testicular cancer or 
more likely due to the natural progress of 
the disease. The claims file must be made 
available to the examiner for review, and 
he or she must acknowledge receipt and 
review of the claims file in any report 
generated. All opinions expressed must be 
stated in terms of medical certainty and 
accompanied by a rationale. If the 
examiner cannot express an opinion without 
resort to speculation, he or she must so 
state.  

3. Thereafter, the AMC/RO should review 
the claims file to ensure that all of the 
requested notice and development has been 
completed to the extent possible. In 
particular, the AMC/RO should review the 
notice letter and the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC/RO should implement 
corrective procedures. Stegall, supra.

4. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claims.  If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




